F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           DEC 28 2000

                                  TENTH CIRCUIT                      PATRICK FISHER
                                                                                Clerk


 CARL C. BOWLES,

          Petitioner-Appellant,
                                                       Nos. 00-1278
 v.                                                         00-1322
                                                    (D.C. No. 00-Z-277)
 UNITED STATES OF AMERICA and                           (Colorado)
 R. E. HOLT, Warden,

          Respondents-Appellees.



                         ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL, and BRISCOE, Circuit Judges.


      Carl Bowles, a federal prisoner incarcerated since 1965, brought a pro se

petition under 28 U.S.C. § 2241 challenging his continued imprisonment on

several grounds. After Mr. Bowles filed an amended petition, a federal

magistrate judge ruled that it failed to comply with Fed. R. Civ. P. 8(a) and


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
directed Mr. Bowles to file a second amended petition setting out a short, plain

statement of each claim showing that he is entitled to relief. Mr. Bowles then

filed a second amended petition, which the district court dismissed sua sponte

without seeking a response from defendants. The complaint was dismissed

without prejudice. The court ruled that one claim appeared to attack the validity

of his federal conviction and sentence in California and must therefore be brought

pursuant to 28 U.S.C. § 2255 in the district where sentence was imposed. The

court dismissed the remaining three claims for failure to comply with Rule 8,

pointing out that they were not supported by specific factual allegations, but were

instead either vague and conclusory allegations or references to other documents

whose relevance was not explained. Mr. Bowles appeals, and we affirm in part

and reverse in part.

      As the district judge recognized,

             [a] pro se litigant’s pleadings are to be construed liberally and
      held to a less stringent standard than formal pleadings drafted by
      lawyers. We believe that this rule means that if the court can
      reasonably read the pleadings to state a valid claim on which the
      plaintiff could prevail, it should do so despite the plaintiff’s failure
      to cite proper legal authority, his confusion of various legal theories,
      his poor syntax and sentence construction, or his unfamiliarity with
      pleading requirements. At the same time, we do not believe it is the
      proper function of the district court to assume the role of advocate
      for the pro se litigant.

Hall v. Belmon, 935 F.2d 1106, 1110 (10th Cir. 1991). In the fourth claim of Mr.

Bowles’ second amended petition, he alleges that respondents have illegally

                                          -2-
restrained him past his mandatory parole date by classifying him as having a

mental problem such that he would create a substantial risk of bodily injury to

others, have illegally ordered a mental health examination for him without due

process, and have failed to comply with the due process requirements of 18

U.S.C. § 4247. See rec., vol. I, doc. 15 at 8. In other material before the district

court, Mr. Bowles alleges that 18 U.S.C. §§ 4246-47 and federal regulations

establish procedures applicable in these circumstances which respondents did not

follow. See id. doc. 16 (memorandum in support of motion for mental health

examination) & exs. 1 & 3.

      Although we of course express no opinion on the merits of these

allegations, liberally construed they allege the denial of liberty without due

process and therefore satisfy Rule 8 when viewed under the liberal pleading

standards applied to pro se litigants. Accordingly we reverse the dismissal of this

claim and remand for further proceedings. 1 We agree with the district court’s

disposition of Mr. Bowles’ other three claims and therefore affirm their dismissal

without prejudice.




      1
          We grant Mr. Bowles’ application to proceed in forma pauperis on appeal.

                                          -3-
      AFFIRMED in part, REVERSED in part, and REMANDED for further

proceedings.

                                ENTERED FOR THE COURT

                                Stephanie K. Seymour
                                Chief Judge




                                 -4-